DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elected Species
Applicant elects Compound I-B-22. As such Claim 24 and 25 are withdrawn from further consideration as not reading on the elected species.
As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species

The examinable species is represented by 2CzPN (pg 8193):


    PNG
    media_image1.png
    170
    217
    media_image1.png
    Greyscale

2CzPN reads on applicants’ claims 12, 14, 16, 18, 20, 21, 22 and 23.  Claim 17, 19, 24 and 25 are withdrawn from further consideration as not reading on the examinable spices.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 14, 16, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Journal of Materials Chemistry C, 2014, 1, 8191-8197). 


Regarding Claims 12, 14, 16, 20-22, Zhang teaches an OLED (pg 8193):

    PNG
    media_image2.png
    428
    570
    media_image2.png
    Greyscale

2CzPN is used in the light emitting layer (pg 8192) (per claim 21, 22). 2CzPN reads on applicants’ I-A-1 and I-B-2 5 wherein RA is a cyano group; RD is a carbazole group; RS = H (per claims 12, 14, 20).
RD is a carbazole group, Ar1 and Ar2 = phenyl; y = single bond (per claim 16)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over
 Zhang (Journal of Materials Chemistry C, 2014, 1, 8191-8197) in view of Fukuoka (US 2007/0007882).

Regarding Claim 18, Zhang teaches an OLED containing organic layer including a light emitting layer comprising 2CzPN but fails to mention a solvent.
Fukuoka teaches that organic thin film layers in the organic EL device of the invention can be formed by vacuum deposition (vapor method), molecular beam deposition (MBE method), or a known method of applying a solution of one or more compounds in a solvent, such as dipping and spin coating, casting, bar coating or roll coating (paragraph 191).
The above coating methods are viewed general coating methods known at the time of the invention.
With the expectation of success, it would have been obvious to one of ordinary skill in the art before filing date of the invention to have selected from known coating methods which would have included a solution method as taught by Fukuoka which reads on the instant limitations, absent unexpected results.

Usage of the above deposition coating method is also viewed as  a method of producing the OLED of Zhang which would have been obvious to one of ordinary skill in art before the filing date of the invention, absent unexpected results (per claim 23)

Response to Amendment
Applicants’ arguments are moot since a new reference is relied upon in the new set of rejections. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        





.